MEMORANDUM **
Michael Trent Barnes appeals from his guilty-plea conviction for cultivating more than 1,000 marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and criminal forfeiture, in violation of 21 U.S.C. § 853. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Barnes contends that his counsel during the proceedings in the district court had conflicts of interest that denied him effective assistance of counsel, in violation of the Sixth Amendment. Because the record is insufficiently developed, we decline to consider this claim on direct appeal. See United States v. Reyes-Platero, 224 F.3d 1112, 1116 (9th Cir.2000) (holding that sufficiently developed record is exception to general rule that ineffective assistance of counsel arguments are ordinarily inappropriate for direct review and should be brought in habeas corpus proceedings pursuant to 28 U.S.C. § 2255).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.